Title: To Thomas Jefferson from Thomas Barclay, 31 July 1792
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 31 July 1792. He has received TJ’s letter of 9 Apr. with the newspapers, which latter enabled him to make agreeable communications to others who are highly interested in the prosperity of the United States. He hopes he will shortly be able to settle the business committed to him. The situation in Morocco must change after the celebration of Mahomet’s birth. Since the harvest Muley Suliman has collected many troops, while  Muley Ischem has lost adherents. After he was proclaimed Emperor, Ischem swore to execute no one without a fair trial, to take no female into his harem involuntarily, and to respect the law of the Koran on liquors, but he has violated the first obligation by executing the governor of the city of Morocco without charging him with a crime and the third by becoming intoxicated every day. It seems likely that Suliman will remain sole Emperor, “in which case I doubt not of my success.” Although he does not know whether his old friend Fenis will have any influence, at present he is sure Francisco Chiappe has none. He encloses a translation of Suliman’s letter to the governor of Tangier in answer to Chiappe’s request for leave to visit Gibraltar, another proof of Suliman’s moderation. Should there be one king of Fez and another of Morocco, it will complicate his mission because he is not authorized to treat with both, though he will attempt it. Ischem’s ambassador to Spain, though treated well in Cadiz, was not permitted to go to Madrid and has returned to Morocco. The deplorable condition of the Americans at Algiers, who as of early July had not received any of the relief held out to them, is indicated by a letter from the British consul at Algiers to the British consul at Philadelphia requesting that their sufferings be laid before “the legislatures of the United States,” which came open with another addressed to him. He has advised Major Gray of the Queen’s Regiment, who contributed prudently to relieve the captives, that it would be unnecessary for him to write to the President about them. The Venetians have withdrawn their fleet from the bay of Tunis and paid 53,000 zequins for peace. The Swedes have purchased peace with Algiers for 124,444 Algerine zequins, an annual supply of warlike stores worth 12,000, and every two years a consular present of 5,000. The Algerine zequin or sequin is worth 22 rials, 12 of which equal a Mexican dollar, and the sums mentioned are “the prices of the treaties, and do not include the Considerable presents made to individuals to procure them.”
